Case 1:20-cv-00160-RAL Document 3 Filed 07/14/20 Page 1of5

 

 

 

 

 

 

 

   

JUL 13 2020

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

     
  

 

 

 

 

= am dhe Derrriome wy the ahowe matt
Sinancia A condition’ am unable to Foy
oc Posecurvmea oR Defending Anis acrien

    

i a .
dl. Lam undlte eo dota n Aun dS wom Oo he] OM

: 4 7" By GE EO? aes a teal ibe fj Po Ge
family and associ Doy We cos

 

 

 

fo 4 fete §

 

 

 
Case 1:20-cv-00160-RAL Document 3 Filed 07/14/20 Page 2 of 5

 

 

Employer’s Address: ss eg

 

 

Salary or wages per month:

 

Type of work:

 

If you are presently unemployed, state:

 
  

Date of last employment: JS det

 

Salary or wages per month: | JON

 

 

Type of work:

 

c.) Please list any other income received within the past twelve months:
(Write the gross amount (before taxes) per month that you received and the months you
received this income.)

Business or profession: —*=7_

 

Los

Other self-employment: “~~

 

 

Interest:

 

 

Dividends:

 

Pension and annuities:

 

 

Social security benefits: “~~

Support payments:

 

Disability payments:

 

Unemployment compensation and/or supplemental benefits:

 

Workers’ Compensation:

 

Form 2
Page 3 of 6
Case 1:20-cv-00160-RAL Document 3 Filed 07/14/20 Page 3 of 5

Oj

Public assistance:

 

Other: K AP :

d.) Other contributions to household support:
(Write the gross amount (before taxes) per month that you received and the months
you received this income.)

(Wife) (Husband) Name: N/A

If your (wife) (husband) is employed, please state
Employer: i J B

Salary or wages per month: IN
tha

wih fe
Type of work: NI by

 

Contributions from children:

 

 

 

Contributions from parents:
& 4 A
Other contributions: S|

e.) Property owned:

Cash: ©

 

Checking Account: __

Savings Account: ~O-

>
Certificates of deposit: ~~’

Real estate (including home): “ee

ph a

 

Stocks and bonds:

 
Case 1:20-cv-00160-RAL Document 3 Filed 07/14/20 Page 4of5

 

f.) Debts and obligations:

aS,

Mortgage: _“~

Rent:

 

Loans:

 

Other:

 

 

(Write all of your regular monthly bills, phone, utilities, cable, insurance, etc.)
g.) Persons dependent upon you for support:

(Wife/Husband) Name:

 

Children, if any:

voy

| - it ww fay
Name Tyler |

yo 8

PADS Age:

 

 

Other persons:

Name:

 

Relationship:

 

| understand that | have a continuing obligation to inform the court of improvement in my financial

circumstances which would permit me to pay the costs incurred herein.
Case 1:20-cv-00160-RAL Document 3 Filed 07/14/20 Page 5of5

5. | verify that the statements made in this affidavit are true and correct. | understand that false

statements herein are made subject to the penalties of 18 Pa.C.S. § 4904, relating

to unsworn falsification to authorities.

ms j ;
Oy eel j i |
OE ey *) ~ j fe -
é fé PV ON res j on} - oo.
ef OW f haf } j Adige fad
/ et CC a Ne Phe Ga eS
Z

PETITIONER

     
